Citation Nr: 0016648	
Decision Date: 06/23/00    Archive Date: 06/28/00

DOCKET NO.  98-16 058A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 70 percent for 
post-traumatic stress disorder (PTSD) for the period February 
21, 1996 to February 28, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to 
November 1968.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  The RO received a notice of disagreement in July 1998, 
and a statement of the case was issued in July 1998.  The 
veteran submitted a statement in August 1998 which should 
have been construed as a substantive appeal.  See 38 C.F.R. 
§ 20.202 (1999).

The veteran's initial 30 percent evaluation for PTSD was 
increased to 70 percent by a rating decision of April 1999, 
effective from the date of his claim in February 1996.  By a 
rating decision of June 1999, the PTSD evaluation was 
increased to 100 percent, effective from March 1, 1999.  The 
issue under appeal is whether the veteran is entitled to a 
100 percent evaluation from February 1996 to February 1999.


FINDINGS OF FACT

1.  The RO has obtained and fully developed all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  From February 21, 1996 to February 28, 1999, the 
veteran's PTSD symptomatology precluded obtaining and 
retaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation of 100 
percent for PTSD for the period February 21, 1996 to February 
28, 1999, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.16(c), 4.132, Diagnostic Code 9411 
(1996), 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic 
Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he was unable to work because of 
PTSD symptomatology between February 1996 and March 1999.  

As a preliminary matter, the Board finds that the veteran's 
claim for a higher initial rating is plausible and capable of 
substantiation; thus, it is well grounded within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  When a veteran submits a well-
grounded claim, VA must assist him in developing facts 
pertinent to that claim.  The Board is satisfied that all 
available relevant evidence has been obtained regarding the 
claim, and no further assistance to the veteran is required 
to comply with 38 U.S.C.A. § 5107(a) (West 1991).

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  
Regulations require that, where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Furthermore, because this is an initial rating, the 
rule from Francisco v. Brown, 7 Vet. App. 55 (1994), that the 
present level of disability is of primary importance is not 
applicable.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as staged ratings.  Id. at 125.

During the pendency of the veteran's appeal, the rating 
criteria for evaluating psychiatric disorders was changed, 
effective November 7, 1996.  See Rating Schedule Mental 
Disorders, 61 Fed. Reg. 52,695 (1996) (codified at 38 C.F.R. 
§ 4.130).  In Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
the United States Court of Appeals for Veterans Claims 
(Court) held that when the law or regulations change after a 
claim has been filed, but before the appeal process has been 
concluded, the version more favorable to the appellant will 
apply unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary did so.  See 
DeSousa v. Gober, 10 Vet. App. 461, 465-67 (1997).  However, 
the applicable regulations require that the new rating 
criteria regarding mental disorders do not have retroactive 
application prior to November 7, 1996.  See 38 U.S.C.A. 
§ 5110(g).  Therefore, in this case, the Board may evaluate 
the veteran's service-connected PTSD under the old criteria 
both prior to and from November 7, 1996, and under the new 
criteria as well from November 7, 1996.  The Board notes that 
the RO considered both sets of criteria in a June 1999 
supplemental statement of the case.

Service connection was established for PTSD in May 1998, and 
the veteran is currently assigned a 70 percent evaluation 
under Diagnostic Code (DC) 9411 for the period February 1996 
to March 1999.  

Under the criteria in effect prior to November 7, 1996, a 70 
percent evaluation was warranted where the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired, and the psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent evaluation was warranted where the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  A total rating required total incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality and disturbed thought or behavioral processes 
associated with almost all daily activities, such a fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in a profound retreat from mature behavior, and the 
veteran must have been demonstrably unable to obtain or 
retain employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996). Further, a veteran was to be awarded a 100 percent 
schedular evaluation under Diagnostic Code 9411, in effect 
prior to November 7, 1996, when he was totally isolated in 
the community, or exhibited totally incapacitating 
psychoneurotic behavior equating to a profound retreat from 
mature behavior, or he was demonstratively unable to obtain 
or retain employment.  He only needed meet one of these 
criteria for a 100 percent rating.  Johnson v. Brown, 7 Vet. 
App. 95 (1994).

In addition, prior to November 7, 1996, a regulation provided 
that when the only compensable service-connected disability 
was a psychiatric disability, and the mental disorder 
precluded the veteran from securing or following a 
substantially gainful occupation, the mental disorder should 
be assigned a 100 percent schedular evaluation under the 
appropriate diagnostic code.  38 C.F.R. § 4.16 (c) (1996).

The Board finds that the criteria for rating psychiatric 
disability which were in effect prior to November 7, 1996, 
were more favorable to the veteran's claim and, therefore, 
those criteria will be used to rate his PTSD during the time 
period in question. 

According to a VA mental health clinic social worker's report 
of November 1995, symptoms of the veteran's PTSD became more 
prominent after he lost a teaching job at a community college 
following a back operation.  The social worker reported that 
the veteran suffered from chronic, severe PTSD, which 
manifested itself in a pronounced manner following a number 
of life crises, including the death of his mother, a divorce, 
and a back operation.  In December 1995, the veteran began to 
cry when recounting his Vietnam experiences, and the social 
worker indicated that there was considerable depression 
regarding exposure to deaths in Vietnam, combined with 
current stressors.  

A psychiatrist at the VA mental health clinic reported in 
January 1996 that the veteran had delayed-onset PTSD, 
provoked by several important losses in his social and 
occupational roles.  The veteran reported depression and 
passive thoughts of death. 

An examination report of December 1996 indicated that the 
veteran was a psychiatric technician during his tour in the 
Republic of Vietnam, where he witnessed maimed bodies and 
dying soldiers.  During the mental status examination, his 
speech and thought processes were slow, monotonous, and his 
affect was depressed.  He denied psychotic and homicidal 
thoughts, but he acknowledged some suicidal thoughts in the 
past. He had sleep disturbance and he slept only four to six 
hours per night.  The examiner stated that the veteran had 
increasing dysthymic disorder, possibly superimposed on 
preexisting dysthymic disorder secondary to chronic backache 
from an industrial injury. 

A fellow serviceman submitted a letter in February 1996 
indicating that the veteran appeared tearful during a reunion 
between the two men, and that he had held in his feelings 
about the war for many years.  

A letter from a Vet Center dated July 1997 showed that the 
veteran was undergoing treatment for his symptoms incurred 
from many stressors in his life, including his wartime 
experiences.  The veteran had been started on medication for 
PTSD.  The author of the letter indicated that the appellant 
was "a high functioning veteran who has repressed his PTSD 
symptoms for years with varying degrees of success and 
failure."  

Outpatient treatment notes from November 1996 to July 1997 
show that the veteran's symptoms were generally stable.  He 
still had recurrent thoughts about his war experiences, and 
he had intrusive thoughts despite taking medication. He had 
nightmares related to stressful events during his tour in 
Vietnam. 

The veteran reported numerous PTSD symptoms at a VA 
examination in December 1997.  He also said that he had 
problems remembering names, and that he had become 
embarrassed when lecturing students at a community college 
because of memory lapses.  He described some obsessional 
routines, such as being "fanatical" about being early for 
appointments.  He also said that he had never engaged in 
physical altercations with his family. He said that he had no 
friends, and that he was isolated. On mental status 
examination, he trembled at times when relating stressful 
events, his mood was dysphoric, and his affect was thought 
congruent.  His speech was relevant and coherent.  His 
thoughts were goal directed, without evidence of a formal 
thought disorder.  He reported severe depression with 
infrequent and passive suicidal ideation.  He did not have 
any suicidal intent or plan, although there was survivor 
guilt.  His symptoms were consistent with severe, chronic 
PTSD. 

A treatment record of February 1999 from the Wheeling Vet 
Center shows that the veteran had twice a month counseling, 
and he had broadened his scope of acquaintances, but he 
continued to isolate and insulate himself emotionally.

After weighing the evidence pertaining to the period February 
1996 and March 1999, the Board finds that the evidence is in 
relative equipoise on the issue of whether the veteran's PTSD 
symptomatology, found by mental health professionals to be 
severe, precluded his obtaining and retaining substantially 
gainful employment. Resolving the doubt on that issue in the 
veteran's favor, the Board concludes that the veteran's 
service connected mental disorder did preclude employment 
and, under 38 C.F.R. § 4.16(c), an evaluation of 100 percent 
will be assigned. See Gilbert v. Derwinski, 1 Vet. App. 49, 
55-56 (1990).


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to an evaluation of 100 
percent for PTSD for the period February 21, 1996 to February 
28, 1999, is granted.


		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals

 

